Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         19-MAR-2020
                                                         07:44 AM


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         ADELINE N. PORTER,
                   Petitioner/Claimant-Appellant,

                                 vs.

                    THE QUEEN’S MEDICAL CENTER,
            Respondent/Employer-Appellee, Self-Insured.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-XX-XXXXXXX; CASE NO. AB 2012-438 (2-02-15470,
         2-02-14444, 2-02-14445, 2-02-15471, 2-10-07337))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (2017); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2016),

          IT IS HEREBY ORDERED that Petitioner/Claimant-

Appellant’s application for writ of certiorari, filed on

March 11, 2020, is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2017).      (“The
application shall be filed within 30 days after the filing of the

intermediate court of appeals’ judgment on appeal or dismissal

order, unless the time for filing the application is extended in

accordance with this Rule.”).

          DATED:   Honolulu, Hawai#i, March 19, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2